E-FILED
                                                                                  Bexar County, County Clerk
                                                                                  Gerard Rickhoff
                                                                                  Accepted Date:1/16/2015 10:43:06 AM
                          Law Offices of Albert López                             Accepted By: Brandi Canales
                               ATTORNEY AND COUNSELOR AT LAW                      ______________________
                                                                                  Deputy Clerk


                                                                                        FILED IN
                                                                                 4th COURT OF APPEALS
                                  2014CV00284                                     SAN ANTONIO, TEXAS
                                                                                 03/6/2015 6:57:12 AM
January 15, 2015                                                                   KEITH E. HOTTLE
                                                                                         Clerk



Gerard C. Rickhoff
Bexar County Clerk
100 Dolorosa, Suite 104
San Antonio, Texas 78205

RE:    Cause No. 2014-CV-00284, Michael and Theresa Hayes v. Board of Adjustment of City
       of San Antonio, In the County Court at Law No. 10, Bexar County, Texas

       Request for documents to be included in the clerk’s record for the Board of
       Adjustment of the City of San Antonio, Appellant.

Dear Mr. Rickhoff:

       Regarding the Board of Adjustment of the City of San Antonio’s notice of appeal, we
request that the documents listed below be included in the clerk’s record as required by
Texas Rule of Appellate Procedure 34.5(a). We also request that this letter requesting the
preparation of the clerk’s record be included in the record. We agree to pay the clerk’s fee for
the preparation of the following record:

P00001        5/16/2014      PLAINTIFF ORIGINAL PETITION

P00002        7/14/2014      ANSWER/RESPONSE BOARD OF ADJUSTMENT OF THE CITY
                             OF SAN ANTONIO

P00008        9/24/2014      AMENDED FILING AMENDED PETITION FOR WRIT OF
                             CERTIORARI

P00009        9/24/2014      BOARD OF ADJUSTMENT FOR THE CITY OF SAN
                             ANTONIO'S VERIFIED RETURN




                        14310 Northbrook Dr., Suite 200, San Antonio, TX 78232
                               tel. 210.404.1983 C fax 210.404.1990
                                    email: alopezoffice@gmail.com


                                                                                       Submit Date:1/15/2015 7:53:31 PM
P00011        9/25/2014     BOARD OF ADJUSTMENT FOR THE CITY OF SAN
                            ANTONIO'S SUPPLEMENTAL VERIFIED RETURN

P00012        9/25/2014     SUPPLEMENTAL VERIFIED RETURN (PART 2)

P00013        9/30/2014     OBJECTIONS TO VERIFIED PLEADING BOARD                        OF
                            ADJUSTMENT OF THE CITY OF SAN ANTONIO

              9/30/2014     BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO’S
                            TRANSCRIPT OF HEARING

P00019        11/18/2014    PETITIONER'S RESPONSE TO BOARD OF ADJUSTMENT OF
                            CITY OF SAN ANTONIO'S OBJECTIONS TO VERIFIED
                            PLEADING

P00020        11/18/2014    SECOND AMENDED WRIT OF CERTIORARI

O00001        12/22/2014    ORDER GRANTING FINAL JUDGMENT

       Please note that the document entitled “Board of Adjustment of the City of San
Antonio’s Transcript of Hearing” is not listed in the docket sheet. I have enclosed a copy of
the receipt showing that the document was filed and accepted on September 30, 2014. Please
advise if you encounter any problems with including this document in the clerk’s record.

      Today, I am serving a copy of this request upon opposing counsel, Mr. David Earl.
Should you have any questions about this request, please contact me.


Sincerely,


Albert López
al
encl.
cc: Mr. David Earl




                                                                                      Page 2
Envelope Details                                               https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=...



         Print this page

         Case # 2014CV00284
          Case Information
          Location                      Bexar County - County Clerk
          Date Filed                    09/30/2014 05:16:41 PM
          Case Number                   2014CV00284
          Case Description
          Assigned to Judge
          Attorney                      Albert Lopez
          Firm Name                     Law Offices of Albert Lopez
          Filed By                      Albert Lopez
          Filer Type                    Not Applicable
          Fees
          Convenience Fee               $0.00
          Total Court Case Fees         $0.00
          Total Court Filing Fees       $0.00
          Total Court Service Fees      $0.00
          Total Filing & Service Fees   $0.00
          Total Service Tax Fees        $0.00
          Total Provider Service Fees   $0.00
          Total Provider Tax Fees       $0.00
          Grand Total                   $0.00
          Payment
          Account Name                  Randolph business
          Transaction Amount            $0.00
          Transaction Response
          Transaction ID                4422471
          Order #                       002676456-0

          No Fee Documents
          Filing Type                   EFileAndServe
          Filing Code                   No Fee Documents
          Filing Description
          Reference Number
          Comments
          Status                        Accepted


1 of 2                                                                                                       1/15/15, 4:39 PM
Envelope Details                                               https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=...



          Accepted Date               2014-10-01 13:03:55 UTC
          Fees
          Court Fee                   $0.00
          Service Fee                 $0.00
          Documents
          Lead Document               trascript_filing_cover.pdf               [Original]     [Transmitted]
          Attachments                 trascript_final 4-21-2014.pdf            [Original]     [Transmitted]


          eService Details
                                                                                               Date/Time
          Name/Email                Firm              Service Type      Status     Served
                                                                                               Opened
          David L Earl             Earl &                                                      11/04/2014
                                                      EServe            Sent       Yes
          dearl@earl-law.com       Associates, P.C.                                            10:47:14 AM
          Michelle Marshall        Earl &
                                                      EServe            Sent       Yes         Not Opened
          mmarshall@earl-law.com   Associates, P.C.
          Elliott Cappuccio        Earl &                                                      09/30/2014
                                                      EServe            Sent       Yes
          ecappuccio@pulmanlaw.com Associates, P.C.                                            05:35:35 PM
          Albert Lopez             Earl &                                                      09/30/2014
                                                      EServe            Sent       Yes
          alopezoffice@gmail.com   Associates, P.C.                                            07:05:04 PM




2 of 2                                                                                                       1/15/15, 4:39 PM